Citation Nr: 0522044	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected recurrent synovitis of the left knee, with a 
retained foreign body.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied an increase above the existing 10 percent rating 
for recurrent synovitis of the left knee, with a retained 
foreign body.

In his February 2003, substantive appeal, the veteran raised 
the issue of entitlement to service connection for additional 
disability of the left thigh.  His claim is supported by the 
results of a March 2002, VA examination, which notes his 
complaints of pain and numbness of the left thigh, and 
assesses meralgia paraesthetica with compression of the 
lateral femoral cutaneous nerve (a nerve the enervates the 
thigh), possibly secondary to injury by shrapnel or retained 
foreign bodies.

In an April 2003 rating decision, the RO established service 
connection for a separate disability, shrapnel wound scars of 
the left thigh, knee, and calf.  The RO has not adjudicated 
the veteran's claim for entitlement to service connection for 
neurologic disability of the left thigh.  That issue is 
referred to the RO for such adjudication.

In January 2005 the Board remanded the veteran's claim in 
order to afford him a current VA examination.


FINDINGS OF FACT

The service-connected recurrent synovitis of the veteran's 
left knee is manifested by limitation of extension to 30 
degrees with consideration of functional impairment, 
noncompensable limitation of flexion even with consideration 
of functional factors, and no subluxation, or instability on 
examination.


CONCLUSION OF LAW

The criteria for a 40 percent rating for limitation of 
extension due to recurrent synovitis of the left knee with a 
retained foreign body have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5261 (2004).

The criteria for a separate 10 percent rating for limitation 
of flexion due to recurrent synovitis of the left knee with a 
retained foreign body have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, what 
evidence will be obtained by the veteran; and what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA will advise claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
The VCAA and implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  The February 2003 statement of the 
case, the April 2005 supplemental statement of the case, and 
October 2001, March 2002, and July 2002 letters from the RO, 
gave the veteran notice of the evidence necessary to 
substantiate his claim on appeal.  

The evidence development letter dated in July 2002, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The letter told him to send private treatment records in his 
possession and that he could submit statements in support of 
his claim.  The notice had the effect of informing him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and even that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided after the 
initial adjudication.  Mayfield v. Nicholson.  

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He did not report or submit additional 
information or evidence after the last VCAA notice.  If he 
had submitted additional evidence substantiating his claims, 
he would have received the same benefit as if he submitted 
the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

I.  Factual Background

Service medical records show that the veteran sustained a 
shell fragment wound of the left knee in June 1970, while 
serving in Vietnam.  The wound was debrided.  He was further 
evaluated later in June 1970, but received little if any 
treatment for the wound thereafter.  A periodic examination 
in November 1970 reportedly showed numerous small scars in 
the left lower extremity with normal strength and range of 
motion in the extremity.  In April 1976, the veteran 
complained of intermittent pain in the left knee after 
prolonged exercise.  An X-ray showed retained foreign bodies.

The RO granted service connection for the left knee 
disability in March 1981.

In September 2001, the veteran underwent a VA X-ray study of 
his left knee.  The report showed a 3-millimeter piece of 
shrapnel within or very closely adjacent to the medial and 
articular cortex of the left medial femoral condyle.  No 
underlying bony changes were seen and the joints were well 
maintained.  

VA outpatient treatment notes dated September 2001 to June 
2002 reveal treatment for a variety of disorders including 
complaints of left knee pain.    

During a March 2002 VA examination, the veteran reported a 
history of a shrapnel wound injury to his left knee and left 
thigh during a firefight in Vietnam.  He complained of 
retained foreign bodies in his left knee and synovitis.  His 
reported that his left knee pain and condition were stable 
and had not increased over time but he did occasionally 
experience an intermittent numbing sensation which had 
increased over the years.  He also noticed small pieces of 
metal that came out of his left thigh when he bathed.  

He had no new complaints regarding his left knee but stated 
that the achy pain and numbness on his left lower thigh was 
getting worse.  He experienced the numbness when he stood or 
was lying down.  The pain was intermittent and episodic and 
occurred approximately three to four times per week, lasting 
for hours.  He denied the use of pain medication and was 
rather stoic and reported that he learned to live with the 
pain.  The condition did not affect his ability to perform 
activities of daily living but it caused aggravation when he 
tried to walk.  

On physical examination of the left knee, range of motion was 
0 to 130 degrees.  He had no laxity to verified stress and no 
anterior drawer sign.  Both Lachman's and McMurray's tests 
were negative.  Of note was mild patellofemoral crepitus with 
a negative patellar grind test.  No effusion or erythema were 
noted.  An X-ray study of the left knee, completed in 
conjunction with the March 2002 VA examination, revealed a 
small metallic density near the medial femoral condyle.  The 
joint spaces were well preserved and no additional findings 
were noted.        

In a July 2002 VA examination, the veteran reported that he 
was able to walk up and down stairs without any significant 
pain, but noted occasional pain in the region of the patella.

On physical examination, range of motion of the knee in terms 
of flexion was from 0 to 125 degrees.  No valgus, varus or 
anterior and posterior laxity were noted.  He reported some 
tenderness over the bony prominence medially.  The diagnostic 
assessment was shrapnel injury to the left knee, thigh and 
calf during an incident in Vietnam.  The examiner noted that 
an X-ray study of the knee and femur would confirm the 
diagnosis.   

During an April 2005 VA examination, the veteran complained 
of increased dysethesias over the lateral thigh and increased 
pain over the top of the knee which he noted he had endured 
for several years.  He described the pain as severe and he 
reported occasional use of aspirin to deal with the pain.  He 
had pain with activities of daily living such as ambulation 
and bending his knee and stated that he had to alter his gait 
to limit the pain.  He reported occasional stiffness and 
swelling but denied any heat or redness.  He reported some 
instability when his knee popped and he experienced locking, 
popping and giving out with use.  

On physical examination multiple scars were found on the 
anterior aspect of the left knee.  The scars were 
approximately 2 x 1 centimeter lesions, which were shiny and 
thin compared to the surrounding skin on his left knee.  The 
scars were slightly more hyperpigmented than the surrounding 
skin.  He also reported dysesthesias along the lateral thigh.  
He stated that this was an area where shell fragment wounds 
continued to drain after the initial injury.  There was a 
nodule, which was palpable over the left medial femoral 
condyle and thickened synovial tissues and synovitis noted to 
palpation.  There was a small effusion of the left knee.  

In regards to range of motion, the veteran was able to 
achieve full extension and flex up to 120 degrees.  Some 
popping and patellofemoral grind and some pain with lateral 
translation of the patella were noted.  The knee was stable 
to examination with Lachman testing, anterior and posterior 
drawer and varus, valgus stress testing.  The diagnostic 
impression was synovitis and knee pain as well as 
dysesthesias over the lateral thigh.

The examiner opined that the veteran's knee gave out 
secondary to pain.  This did not represent true 
musculoligamentus instability, but it did represent giving 
out and was related to pain.  

Additionally he opined that any weakened movement which the 
veteran experienced was secondary to pain.  On initial 
testing, strength was normal; however, with repetitive 
testing and with certain particular movements which caused 
pain, the left lower extremity became weak and gave out.  

Also, with regard to additional degrees of range of motion or 
joint dysfunction being due to weakened movement, excess 
fatigability or incoordination, there was a decrease of 20 
percent of left knee joint dysfunction and this was based on 
100 percent dysfunction during the intermittent times of 
acutely painful exacerbations.  

In regards to facial defects or muscle atrophy, the veteran 
had symmetric quad atrophy on examination.  There was no 
focal fascial defects to palpation on examination, but there 
was palpable synovitis in the left knee.    

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R.  Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.   Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Accordingly, in a claim for increase, the most recent 
evidence is given precedence over past examinations.  Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Under Diagnostic Code 5020, which provides the criteria for 
evaluating disability due to synovitis it provides that 
synovitis is rated on limitation of motion of affected parts 
as degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

The normal range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II (2004).  

Evaluations for limitation of flexion of a knee are assigned 
as follows: Flexion limited to 60 degrees is 0 percent, 
flexion limited to 45 degrees is 10 percent, flexion limited 
to 30 degrees is 20 percent, and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. §  § 4.71a, Diagnostic Code 
5260.

Evaluations for limitation of extension of the knee are 
assigned as follows: Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).


III.  Analysis

The most recent VA examination shows a relatively unimpeded 
range of left knee motion from 0 to 120 degrees.  However, 
the examiner found that the veteran had an estimated 
additional limitation of 20 percent due to functional 
factors.

Assuming, on the basis of 38 C.F.R. § 4.71, Plate II, that 
the normal ranges of flexion and extension are 140 degrees, 
the examiner's comments can be read as saying that extension 
is additionally limited to 30 degrees (20 percent of 140 
degrees is 28 degrees which more closely approximates 30 than 
20 degrees), and flexion is limited to somewhere between 112 
(140 degrees minus 20 percent of 140, or 28 degrees) and 96 
degrees (if the examiner was referring to additional range of 
motion loss from the 120 degrees reported on the examination, 
then 120 degrees minus 20 percent of 120, or 24 degrees).

Applying these values to the rating schedule, the veteran 
would be entitled to a 40 percent rating for limitation of 
extension under Diagnostic Code 5261.  

He would have a noncompensable limitation of flexion under 
Diagnostic Code 5260.  Rating this disability under the 
alternative basis of Diagnostic Code 5003, he should receive 
a 10 percent rating for a noncompensable level of limitation 
of motion.

A history of the knee "giving out" has been reported.  No 
examination, however, has revealed findings of recurrent 
subluxation or lateral instability.  In the absence of such 
findings, he does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5257.

The veteran's knee disability could be rated in the 
alternative, on the basis of muscle injury.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5313, 5314 (2004).  The maximum 
evaluation under those diagnostic codes (40 percent) is, 
however, less than the combined evaluation awarded in this 
decision.

The Board also notes parenthetically that because there has 
been no evidence or allegation of marked interference with 
employment or frequent periods of hospitalization, a referral 
for consideration of an extraschedular rating would not be 
warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A 40 percent rating for limitation of extension due to 
recurrent synovitis of the left knee with a retained foreign 
body is granted.

A separate 10 percent rating for limitation of flexion due to 
recurrent synovitis of the left knee with a retained foreign 
body is granted.


	
                    
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


